Silverman, J.,
concurs in a memorandum as follows: I concur in the reversal. I am almost prepared to say that we can take judicial notice of the fact that there is no way to establish satisfactorily that an untried business to be conducted by persons never in that business before will be profitable, and in a given amount. The uncertainties of economic life are just too great. However, there is no separate cause of action for loss of profits but only a general claim for $500,000, which includes loss of earnings and profits, moneys expended and obligations incurred (although the bill of particulars does allocate over $450,000 of the $500,000 claimed damages to such loss of earnings and profits). Perhaps it is just as well not to attempt at this stage to decide the measure of plaintiff’s recovery if plaintiff does establish liability.